Citation Nr: 1418357	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.

2. Entitlement to service connection for a heart disorder with aortic valve replacement, including as due to mercury fillings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board in January 2012 and remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1. The Veteran had no confirmed service in the Republic of Vietnam during the Vietnam Era and no confirmed exposure to herbicides during his period of active military service.

2. The preponderance of the competent and credible evidence indicates that the Veteran's skin condition began many years after his active military service and was not caused by any incident of service.

3. The preponderance of the competent and credible evidence does not show that the Veteran's current heart disorder manifested during a period of active duty service; was presumptively incurred during a period of active duty or that it is otherwise related to service including as aggravated by his non-service connected dental mercury fillings.





CONCLUSIONS OF LAW

1. A skin condition was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. A heart disorder was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the Veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in October 2007 and June 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2007 and June 2009 letters provided the Veteran with appropriate notices with respect to the disability-rating and effective-date elements of his claims. 

The Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment notes have also been obtained.  In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2013).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Alternatively, service connection can be granted on a secondary basis.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that in 2006 VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment was to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006). In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen at 448; 71 Fed. Reg. 52744 (2011).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Skin Disorder

At his August 2010 hearing, the Veteran testified that after he served in France, his skin was darker than previously.  He alleged that he worked near where railroad cars spilled a chemical with the word "Orange" in it, and that within six months his skin became more tan.  Later in the hearing, he testified that his skin disorder began after he began taking Coumadin for his heart condition.  Lastly, during the same hearing, he testified that his skin disorder was a lump that was removed from his left armpit, which he attributed to his multiple sclerosis (MS).  He did not testify that he had been diagnosed with any particular skin disorder.  The Veteran asserted prior to his hearing that he thought his skin disorder was caused by exposure to herbicides (hence the "Orange" reference for Agent Orange during his hearing).  

Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6). The record does not show service in, nor does the Veteran allege service in Vietnam.  He is therefore not presumed to have been exposed to Agent Orange or other herbicide agent. 

The Veteran's skin disorders described below, such as squamous cell cancer of the skin, are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).   Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's claim must be denied on this basis. 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Ultimately, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Veteran's service treatment records make no reference to any skin problems, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of a chronic skin disorder.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation in May 1962, the Veteran denied any history of specific skin disease and no chronic skin problems were noted. 

A review of post service medical records shows that the Veteran was treated on several occasions for lesions over various parts of his body.  In March 2003, he was diagnosed with mild xerosis on his lower legs.  In February 2005, the Veteran was diagnosed and treated for two squamous cell cancers.  In April 2009, he was diagnosed with a chest wall hematoma.  In October 2010, he was diagnosed with seborrhea of the scalp, face and trunk along with seborrheic keratosis.  

In a February 2012 Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with xerosis, squamous cell carcinoma resolved, chest wall hematoma resolved, seborrheic keratosis and seborrheic dermatitis.  He opined that it was less likely than not the Veteran's skin disorders were etiologically related to an event, injury or disease in service, including potential herbicide or other chemical exposure.  It was noted that the dry skin is usually caused by dry weather/winter, central air conditioned environments, hot baths/showers, harsh soaps/detergents, sun exposure but that there were no association between chemical exposures that the Veteran received in service and there were no events, or injury or diseases in service that would have given rise to dry skin.  He commented that both seborrheic dermatitis and seborrheic keratosis causes are unknown, but squamous cell cancer of the skin is usually caused by sunlight exposure.  It was noted that there was no mention of chemical exposure as being a cause or risk factor for squamous cell cancers of the skin.

There is no competent evidence to attribute the post-service development of the Veteran's skin disorders to his military service.  These skin disorders were not "noted" in service.  There follows a lengthy period after service discharge in which there is no evidence of skin problems.  The evidence of record shows that the first instance of a skin condition was in 2003, some 41 years after service.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for skin problems for over 41 years after his service had ended in 1962, consistent with 38 C.F.R. § 3.303(b).  Savage, supra. 

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not asserted consistent symptoms since service separation.  Rather, it appears his skin symptoms appear to be intermittent.  Moreover, the record is negative for medical opinions linking any current skin disorder to service.  See Hickson, supra.  Consequently, the Board is unable to attribute the development of the Veteran's skin condition to his military service. 

In reaching the above conclusion, the Board has considered the Veteran's contentions, or his complaints to healthcare providers or his statements.  As noted previously, his primary assertion is that he developed a skin condition during service secondary to Agent Orange exposure.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994), Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

However, the Veteran is not a medical professional, and his assertion is not competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the evidence is against the claim and entitlement to service connection for a skin disorder is not warranted.

Heart Disorder

The Veteran alleges that a Dr. Baldali opined in May 1996 that his heart disorder was due to mercury poisoning.  The Veteran somewhat contrarily indicated, however, that his teeth had all been removed in 1993. 

The Veteran was denied service connection for a dental disability claimed as mercury fillings in a January 2010 Board decision.

A review of the medical treatment records fails to show any opinion linking his heart disorder to mercury poisoning.  The records from May 1996 show that he underwent surgery for an aortic valve replacement.  Since then, he has consistently been seen for a heart condition.

In the February 2012 DBQ, the Veteran was diagnosed with an aortic valve replacement and right bundle branch block.  An EKG indicated that he had a sinus tachycardia, right branch block and left posterior fascicular block.  An x-ray revealed a normal heart size; evidence of a prior sternectomy; normal vascular markings; pulmonary interstitial markings; underlying pulmonary emphysema; unremarkable mediastinal structures; and no acute disease in the chest.  The examiner opined that it was less likely than not that the Veteran's current heart disorders were caused by, or as a result of, or aggravated by an event, injury or disease in service.   It was documented that the Veteran did not have any heart condition that was evaluated, diagnosed or treated while in service.  He noted that the Veteran had the aortic valve replacement after he left the service and explained that the aortic valve can be affected by a range of diseases.  

However, the examiner determined that the Veteran's heart condition was due to aortic stenosis; a condition that could not have developed from his time in service.  The examiner further opined that the Veteran's current heart disorders were less likely than not caused by, or as a result of, or aggravated by mercury fillings the Veteran received in service.  He noted that the ADA and organizations, such as the National Institutes of Health, the U.S. Public Health Service, the Centers for Disease Control and Prevention, the Food and Drug Administration and the World Health Organization, claim that amalgam was a safe material to use as a filling.  In addition, it was noted that there were no reports that it caused any type of heart damage from the existing mainstream medical literature. 

In sum, the Veteran had no complaints, symptoms, treatment or diagnosis of a heart condition during active service.  Although he had amalgam fillings, the competent and adequate February 2012 DBQ medical opinion determined those fillings could not cause or aggravate a heart condition.  Rather, the medical evidence linked his heart disorders to aortic stenosis.  In addition, his diagnosis of a heart condition was some 34 years after discharge from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a heart disorder is not warranted.







ORDER

Entitlement to service connection for a skin disorder, including as due to exposure to herbicides is denied.

Entitlement to service connection for a heart disorder with aortic valve replacement, including as due to mercury fillings is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


